cca_2019053010314165 id uilc number release date from sent thursday date am to cc bcc subject re question hello ------ it seems to me that the rule_of sec_2032 controls this means that alternate_valuation_date values can only be used if it results in a lower gross_estate and a lower combined estate and gst tax date of death values even though the election remains completely valid if for whatever reason that is not the case the taxpayer must use in your situation the taxpayer made the election with the assumption that based on the values that he reported the taxes at alternate_valuation_date would be less than the taxes at date of death however after taking into account your examination and adjustments the date of death value actually results in the lower value of combined estate and gst taxes the date of death value must be used to some extent this is analogous to the situation in sec_20_2032-1 which mentions protective elections there an executor can make a protective_election to use the alternate_valuation_date even though the date of death value produces the lower combined taxes the purpose of the protective_election is to allow for the alternate_valuation_date to be used if it is subsequently determined that the combined taxes will be lower based on the alternate_valuation_date than based on the date of death this certainly contemplates lower values that result after an irs examination
